         Case 1:18-cv-00183-DCN Document 28 Filed 05/15/19 Page 1 of 3




 Keely E. Duke
 ISB 6044; ked@dukescanlan.com
 Bryan A. Nickels
 ISB 6432; ban@dukescanlan.com
 DUKE SCANLAN & HALL, PLLC
 1087 W. River Street, Suite 300
 P.O. Box 7387
 Boise, ID 83707
 Telephone (208) 342-3310
 Facsimile (208) 342-3299
 Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT

                                 IN THE DISTRICT OF IDAHO

 SAINT ALPHONSUS HEALTH ALLIANCE,                   Case No. 18-183-DCN
 INC. f/k/a ADVANTAGE CARE NETWORK,
 INC., an Idaho corporation, and SAINT              (Corresponding case: St. Luke’s Health
 ALPHONSUS HEALTH SYSTEM, INC. an                   System, Ltd. et al. v. Corizon, LLC et al.,
 Idaho corporation,                                 US District Court Case No. 1:18-CV-
                                                    00289-DCN)
              Plaintiffs,
 v.
                                                    STIPULATED MOTION TO
 CORIZON, LLC, f/k/a CORRECTIONAL                   CONSOLIDATE
 MEDICAL SYSTEMS, INC., a Missouri
 limited liability company, and CORIZON
 HEALTH, INC., a Delaware corporation,

              Defendants.




       COME NOW Plaintiffs Saint Alphonsus Health Alliance, Inc. f/k/a Advantage Care

Network, Inc. and Saint Alphonsus Health System (collectively, “Saint Alphonsus”), pursuant to

Federal Rule of Civil Procedure 42(a), and move this Court for an Order consolidating the instant

case with St. Luke’s Health System, Ltd. et al. v. Corizon, LLC et al., in the US District Court

for the District of Idaho, Case No. 1:18-CV-00289-DCN (“St. Luke’s Action”), through the

discovery and expert phases of both actions.




STIPULATED MOTION TO CONSOLIDATE– 1
         Case 1:18-cv-00183-DCN Document 28 Filed 05/15/19 Page 2 of 3




       This motion is based upon the Memorandum in Support of Stipulated Motion to

Consolidate, filed herewith, and should be granted for the reasons set forth therein.

       DATED this ____ day of May, 2019.

                                              DATED this ____ day of May, 2019.

                                              DUKE SCANLAN & HALL, PLLC


                                                   By/s/Keely E. Duke
                                                      Keely E. Duke, Of the Firm
                                                      Bryan A. Nickels, Of the Firm
                                                       Attorneys for Plaintiffs

       DATED this ____ day of May, 2019.

                                              ELAM & BURKE


                                                   By      draft
                                                        John J. Burke, Of the Firm
                                                        Attorneys for Defendants

       DATED this ____ day of May, 2019.

                                              MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                              AND POPEO, P.C.

                                                   By      draft
                                                        Evan Nadel, Of the Firm
                                                        Attorneys for Defendants, Pro Hac Vice


       DATED this ____ day of May, 2019.

                                              STOEL RIVES LLP


                                                   By      draft
                                                        Wendy J. Olson, Of the Firm
                                                        Attorneys for St. Luke’s Plaintiffs
                                                        Case No. 18-CV-00289-DCN




STIPULATED MOTION TO CONSOLIDATE– 2
        Case 1:18-cv-00183-DCN Document 28 Filed 05/15/19 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the ____ day of May, 2019, I caused to be served a true
copy of the foregoing document, by the method indicated below, and addressed to each of the
following via email:

  John Burke                                  jjb@elamburke.com
  Evan S. Nadel                               enadel@mintz.com


                                                 /s/Keely E. Duke
                                                 Keely E. Duke
                                                 Bryan A. Nickels




STIPULATED MOTION TO CONSOLIDATE– 3
